DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant’s Amendment submitted April 11, 2022 and RCE filed May 05, 2022.  Claims 1,3-22 are pending.  Claim 2 was canceled.

Allowable Subject Matter
Claims 1,3-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
Applicant's amendment submitted April 11, 2022 and convincing remarks thereof have overcome the rejections in the last office action, in which independent claim 6 was amended to further include all of the limitations of base claim and any intervening claims, which claim 6 was objected in the last office action and that would be allowable if rewritten in independent form.  Claims 11-22 were previously allowed as of record.
Applicant's amendment submitted April 11, 2022 and convincing remarks thereof have also overcome the rejection of base claim 1 in the last office action.  The references of record including Kwak (2005/0184292), Masuoka (2017/0345909), Sengupta (9,570,395), Frougier (10,236,292), Do (2021/0242125), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed three-dimensional (3D) integrated circuit (IC), or fairly make a prima facie obvious case of the claimed three-dimensional (3D) integrated circuit (IC), in combination with other claimed limitations as recited in base claim 1, the inclusion of a power rail provided in the substrate; a first semiconductor device provided in the substrate and positioned over the power rail along a thickness direction of the substrate which is substantially perpendicular to the substrate surface, the first semiconductor device having a first gate and a first pair of source- drain regions provided on opposite sides of the first gate in a horizontal direction along the substrate surface; a second semiconductor device provided in the substrate and stacked over the first semiconductor device along the thickness direction, the second semiconductor device having a second gate and a second pair of source-drain regions provided on opposite sides of the second gate in a horizontal direction along the substrate surface, the first gate being physically separated from the second gate; wherein the first gate has a top surface in a first plane perpendicular to the thickness direction, and the second gate has a bottom surface in a second plane perpendicular to the thickness direction such that a first facing portion of the top surface is directly opposite to a second facing portion of the bottom surface; and a conductive gate-to-gate strap connection including a vertical contact extending from the first facing portion to the second facing portion such that the vertical contact is contained between the facing portions and the first gate is electrically connected to the second gate;
	As recited in claim 6, the inclusion of comprising a power rail provided in the substrate, a first semiconductor device provided in the substrate and positioned over the power rail along a thickness direction of the substrate which is substantially perpendicular to the substrate surface, the first semiconductor device having a first gate and a first pair of source- drain regions provided on opposite sides of the first gate in a horizontal direction along the substrate surface; a second semiconductor device provided in the substrate and stacked over the first semiconductor device along the thickness direction, the second semiconductor device having a second gate and a second pair of source-drain regions provided on opposite sides of the second gate in a horizontal direction along the substrate surface, the first gate being physically separated from the second gate; a conductive gate-to-gate strap connection extending from the first gate to the second gate such that the first gate is electrically connected to the second gate, wherein the first and second gates are stacked in a staggered arrangement;  a first gate contact connected to the first gate, and a second gate contact connected to the second gate, the first gate contact having a greater vertical height as compared to the second gate contact; and 
	As recited in base claim 11, the inclusion of comprising a first stack of semiconductor devices stacked along a thickness direction of the substrate, a second stack of semiconductor devices stacked along the thickness direction of the substrate and provided adjacent to the first stack in a direction along the substrate surface, wherein each semiconductor device of the first and second stack comprises a respective gate and a pair of source-drain regions provided on opposite sides of the respective gate in a direction along the substrate surface, and each gate of the first and second stack is a split gate; and a gate contact physically connected to a first split gate of a first one of the semiconductor devices, wherein the gate contact forms at least part of a local interconnect structure that electrically connects the first one of the semiconductor devices to a second one of the semiconductor device in the 3D IC.

 					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822